DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on August 19, 2019. It is noted, however, that applicant has not filed a certified copy of the 201910762703.0 application as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches an optical imaging system, comprising a first lens having refractive power and a convex object-side surface, a second lens having positive refractive power, a third lens having refractive power, a fourth lens having refractive power, a fifth lens having negative refractive power and a convex image-side surface, a sixth lens having refractive power and a concave image-side surface, and a seventh lens having refractive power, which are sequentially arranged from an object side of the optical imaging system to an image side of the optical imaging system along an optical axis of the optical imaging system, the prior art fails to 
With regard to dependent claims 2-10, claims 2-10 are allowable as they depend, directly or indirectly, from independent claim 1 and therefore inherit all of the limitations of the claim from which they depend.
With regard to dependent claims 12-20, claims 12-20 are allowable as they depend, directly or indirectly, from independent claim 11 and therefore inherit all of the limitations of the claim from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoneyama (U.S. Patent Number 6,115,194), Yoneyama (U.S. Patent Number 7,791,824), or Sudoh (U.S. Patent Publication 2014/0293457), or Yang (U.S. Patent Publication 2019/0285863) all teach an optical imaging system comprising seven lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
28 February 2022